IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-93,918-01


                EX PARTE JIULIANO FLORENTINO BALDERAS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1556621-A IN THE 230TH DISTRICT COURT
                               FROM HARRIS COUNTY


         Per curiam.

                                               ORDER

         Applicant was convicted of murder and sentenced to twenty-six years’ imprisonment.

Applicant, through habeas counsel, filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends that trial counsel provided ineffective assistance at Applicant’s jury trial.

Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466

U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s claims. In developing the record, the trial court may use any
                                                                                                       2

means set out in Article 11.07, § 3(d). The trial court shall make findings of fact and conclusions

of law as to whether trial counsel’s performance was deficient and Applicant was prejudiced. The

trial court may make any other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: JULY 27, 2022
Do not publish